DETAILED ACTION
This action is pursuant to the claims filed on 01/24/2022. Claims 11-20 are pending. A final action on the merits of claims 11-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-20 objected to because of the following informalities:  
Claims 19 and 20; “a humidification device according to claim…” in each of claims 19 and 20 should respectively read “a device for humidifying a textile electrode according to claim…” to maintain consistent terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "The system of claim 19, further comprising: a humidification device according to claim 16".  It is unclear if the scope of claim 20 is intended to recite two distinct humidification devices, one of claim 11 and one of claim 16, or if the scope of claim 20 is intended to only recite one humidification device. Furthermore, it is unclear if “a textile support” and “a conductive area” of claim 20 are attempting to claim antecedent basis to the same respective limitations of parent claim 19. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. PGPub No. 2014/0005515) in view of Freeman (U.S. PGPub No. 2016/0256676).
Regarding claim 11, Huang teaches a device for humidifying a textile electrode (Fig 11, physiological signal detection device 1) comprising: a first layer (Fig 11, base layer 20; [0031] discloses base layer 20 as being a waterproof layer); a second layer (Fig 11, upper water penetrating layer 341); and a material capable of absorbing and retaining water (Fig 11, water preservation inner linings 33); wherein the material capable of absorbing and retaining water is located between the first layer and the second layer (see Fig 11); the first layer is impermeable to liquid water and water vapour (base layer 20; [0031] discloses manufacture of water-proof layer 20 via plastic sheet to prevent loss of water and humidity); and the second layer having a first portion that is permeable to liquid water in a direction extending inwards towards the material capable of absorbing and retaining water and permeable to water vapour in the opposite direction ([0041], water penetrating layer 341 is permeable to water in the direction towards the inner linings 33 and the opposite direction (permeability to water in the opposite direction necessitates permeability to water vapor)).
Huang fails to explicitly teach wherein the second layer is impermeable to liquid water in the opposite direction thereto.
In related prior art, Freeman teaches a similar device wherein a polyurethane film is impermeable to liquid water and permeable to water vapor (Fig 4, top layer 22 and [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water penetrating layer of Huang in view of Freeman to incorporate the polyurethane film on the upper surface of the water penetrating layer such that second layer is permeable to water in an inward direction and impermeable to water and permeable to water vapor in the opposite direction to arrive at the device of claim 11. Doing so would further facilitate the containment of water in the accommodation sack of Huang while advantageously maintaining the ability for the electrode pad to be humidified via the water vapor permeability ([0041]).
Regarding claim 13, the Huang/Freeman combination further teaches wherein the second layer is deformable (Fig 11 and [0041], water penetrating layer 341 disclosed as paper or fabric layer (i.e., deformable)).
Regarding claim 14, the Huang/Freeman combination teaches the device of claim 11 as stated above. Freeman further teaches wherein its analogous second layer is a polyurethane film (Examiner notes vapor permeable polyurethane film is microporous as evidenced by Pollyea (U.S. PGPub No. 2012/0016248) [0009-0010]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water penetrating layer of Huang in view of Freeman to incorporate the polyurethane film on the upper surface of the water penetrating layer such that second layer is permeable to water in an inward direction and impermeable to water and permeable to water vapor in the opposite direction to arrive at the device of claim 14. Doing so would further facilitate the containment of water in the accommodation sack of Huang while advantageously maintaining the ability for the electrode pad to be humidified via the water vapor permeability ([0041]).
Regarding claim 15, Huang further teaches a pocket (Fig 11 accomodation sack 34 defines a pocket), the material capable of absorbing and retaining water being contained in said pocket (water preservation inner linings 33), said pocket is permeable to water in a direction extending inwards towards the material capable of absorbing and retaining water ([0041], water penetrating layer 341 defines wall of pocket is permeable to water in the direction towards the inner linings 33), and permeable to water vapour in the opposite direction thereto ([0041] discloses permeability of layer 341 to water in both directions; permeability to water in the opposite direction necessitates a permeability to water vapor).
Regarding claim 16, Huang/Freeman teach the device of claim 11 as stated above. further teaches wherein the second layer is comprises a second portion being permeable to liquid water in both directions ([0041] discloses permeability of layer 341 to water in both directions which is interpreted as the second portion of second layer).
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify Huang to incorporate a second water penetrating layer 341 defining a second portion of the second layer that is permeable to water in both directions, since applicant has not disclosed that the second portion of the second layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with only first portion of the second layer present to maintain water in the accommodation sack.
Regarding claim 17, the Huang/Freeman combination teaches the device of claim 16 as stated above. Huang further teaches wherein the second portion of the second layer comprises at least one perforation configured such that it is permeable to liquid water ([0041] discloses water penetrating layer 341 as a fabric layer; fabric layer 341 necessarily has a perforation to permit water to pass through; Examiner notes this interpretation of “perforation” is made in view of the Oxford Dictionary’s definition of perforation [emphasis added]: “A hole made by boring or piercing; an aperture passing through or into something.”).
Regarding claim 18, the Huang/Freeman combination teaches the device of claim 11 as stated above. Huang further teaches a third layer being located between the material capable of absorbing and retaining water and the first layer (Fig 11, waterproof layer 342 located between waterproof base layer 20 and material capable of absorbing water 33).
Huang/Freeman discloses substantially all the limitations of the claim(s) except for the thickness of the third layer being at least 0.5 mm.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the third layer of Huang to be at least 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 19, the Huang/Freeman combination teaches the device of claim 11 as stated above. Huang further teaches a system comprising said device of claim 11 and a textile support comprising a conductive area (Fig 11, conductive zone 112; [0027] disclosing conductive yarns defining conductive zone 112); wherein the textile support is connected to the humidification device such that the conductive area is in contact with the second layer (Conductive zone 112 contacting second layer 341).
Regarding claim 20, the Huang/Freeman combination teaches the system of claim 19 as stated above. Huang further teaches a textile support comprising a conductive area forming an electrode ((Fig 11, conductive zone 112; [0027] disclosing conductive yarns defining conductive zone 112); wherein the textile support is connected to the humidification device such that the conductive area is in contact solely with the first portion of the second layer (Conductive zone 112 contacting second layer 341).
In related prior art, Freeman teaches a similar device wherein a polyurethane film is impermeable to liquid water and permeable to water vapor (Fig 4, top layer 22 and [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water penetrating layer of Huang in view of Freeman to incorporate the polyurethane film on top of the water penetrating layer 341 to define a first portion of the second layer such that the conductive area is in contact solely with said first portion to arrive at the system of claim 20. Doing so would further facilitate the containment of water in the accommodation sack of Huang while advantageously maintaining the ability for the electrode pad to be humidified via the water vapor permeability ([0041]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Freeman as applied to claim 11, and in further view of Su (U.S. PGPub No. 2014/0039292).
Regarding claim 12, the Huang/Freeman combination teaches the device of claim 11 as stated above.
Huang is silent to the material of the first layer.
In related prior art, Su teaches a similar device (Figs 2-3) wherein a similar first layer that is impermeable to liquid water and water vapour ([0034] and Fig 3, water proof base layer 20) is a non-conductive and non-deformable layer ([0034] disclosing PVC sheet; examiner notes interpretation of non-deformable is in view of applicant’s disclosure of PVC as a suitable material to meet said limitations in [0049] of applicant’s PGPub). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Huang in view of Freeman and Su to incorporate the non-deformable and non-conductive first layer of Su to arrive at the device of claim 12. Doing so would have been a simple substitution of one well-known water impermeable layer (Huang [0031] base waterproof layer 20) for another well-known water impermeable layer (Su PVC sheet of waterproof base layer 20) to yield the expected result of a non-conductive layer to function as a waterproof layer to prevent the loss of water (Su [0034]; Huang [0031]).
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
The applicant argues on pages 7-8 of the remarks that the proposed combination of Huang with Freeman would render the device of Huang “completely useless because water would not be able to permeate from the accommodation sack to the electrode to wet the electrode”. Applicant specifically cites paragraph 41 of Huang quoting “As such, water is only allowed to discharge through the accommodation sack 34 and the electrode pad 11 …” in the remarks as support for the above allegation regarding the combination. However, the Examiner notes the remainder of paragraph 41 of Huang stating “As such, water is only allowed to discharge through the accommodation sack 34 and the electrode pad 11 and this facilitates keeping water in the accommodation sack 34” (emphasis added). The intended function of the device of Huang is to provide moisture to the electrode pad 11 while simultaneously keeping water in the accommodation sack 34. As such, the modification of Huang to incorporate the water vapor permeable film such that the electrode pad would be capable of being wetted via water vapor while advantageously further assisting in keeping water in the accommodation sack 34 as intended by Huang. The Examiner further notes in paragraph 10 of Huang that it is explicitly desired that “fast loss of water is prevented”.  Finally, it is noted that paragraph 41 of Huang discloses an embodiment of the water-penetrating layer 341 that is semi-permeable. As such these arguments are unpersuasive. Arguments regarding claims 12-18 and 20 are equally unpersuasive for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794